Citation Nr: 1313915	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-43 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for kidney failure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scleroderma.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  [Irrespective of the RO's decision to reopen the claims in the January 2009 rating decision, the Board must now decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  On the Veteran's November 2010 VA Form 9, he requested a hearing before the Board.  In a statement received in August 2012, he withdrew such request.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  Additional documents pertinent to this appeal in Virtual VA have been printed and associated with the physical claims file.

The issues of entitlement to special monthly compensation based on the need for aid and attendance and on account of being housebound, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection for kidney failure on de novo review and whether new and material evidence has been received to reopen a claim of service connection for scleroderma, are being REMANDED to the RO.  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  An unappealed October 2004 RO rating decision denied the Veteran service connection for kidney failure, finding in essence that such disability is not related to his  service.

2.  Evidence received since the October 2004 RO rating decision suggests that the Veteran's kidney failure may be secondary to his service connected heart disease (and thus tends to relate it to service); relates to an unestablished fact necessary to substantiate the claim of service connection for kidney failure; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for kidney failure may be reopened.  38 U.S.C.A. §§ 5108, 7105(c)  (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission as to this claim to reopen is harmless).   



Legal Criteria, Factual Background, and Analysis

New and Material Evidence - Kidney Failure

An October 2004  rating decision denied the Veteran service connection for kidney failure.  He was furnished notice of that determination and notice of appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. §  3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of service connection for kidney failure was denied by an October 2004 RO rating decision essentially on the basis that such disability was not shown to be related to his service.

Evidence of record at the time of the prior rating decision included service treatment records and VA outpatient treatment records.
Evidence received subsequent to the prior final decision includes, most significantly, an Internet article submitted by the Veteran in January 2013 which notes that "[d]iseases of the heart and blood vessels, also called cardiovascular disease, can damage your kidneys" and that "[r]ecent studies show that cardiovascular disease may cause chronic kidney disease."  The article goes on to note that "[i]f you already have kidney disease, cardiovascular disease can make it worse."

The Veteran has established service-connection  for ischemic cardiomyopathy.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected; service connection may also be established for the degree of aggravation of a nonservice-connected condition by a service-connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

As the claim of service connection for kidney failure was previously denied on the basis that the disability was not shown to be related to his service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show the kidney failure is indeed related to service.  The internet article submitted by the Veteran since the October 2004 rating decision suggests that the Veteran's kidney failure may have been caused or aggravated by his service connected heart disease, and thus (under a secondary service connection theory of entitlement) tends to relate the kidney failure to service.  It relates to an unestablished fact necessary to substantiate the claim of service connection for kidney failure, and raises a reasonable possibility of substantiating the claim.  Therefore, it is both new and material, and the claim may be reopened.  38 U.S.C.A. § 5108.  De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for kidney failure is granted.  

REMAND

Service Connection - Kidney Failure

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.  

The record reflects that the Veteran has been awarded Social Security Administration (SSA) disability benefits (effective from July 2003); the disability(ies) on which the award was based are not specified n the current record.  The medical records considered by SSA in connection with the award are constructively of record, may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran contends that his kidney failure is due to his exposure to herbicides in Vietnam or has been caused or aggravated by his service-connected ischemic cardiomyopathy.  The Veteran should be informed of the specific information and evidence necessary to substantiate a claim for service connection on a secondary basis.

The Veteran's service treatment records are silent for any complaints, diagnosis, or treatment of kidney failure or any kidney disability.  He served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service-connected when manifested in an herbicide exposed Veteran; kidney failure is not a listed condition.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA outpatient treatment records document that the Veteran had chronic renal insufficiency diagnosed in February 2000 and renal failure in August 2003.  Subsequent VA and private treatment records throughout the pendency of the current claim have documented his ongoing treatment for renal failure with dialysis.

An Internet article submitted by the Veteran in January 2013 notes  "[d]iseases of the heart and blood vessels, also called cardiovascular disease, can damage your kidneys" and "[r]ecent studies show that cardiovascular disease may cause chronic kidney disease."  The article goes on to note "[i]f you already have kidney disease, cardiovascular disease can make it worse."  An examination to ascertain the nature and likely etiology of the Veteran's current kidney disease (to include whether such disorder was caused or aggravated by his service-connected ischemic cardiomyopathy) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

New and Material Evidence - Scleroderma

As noted above, the disability(ies) on which the Veteran's award of SSA benefits is based are not specified in the current record.  Because they may contain pertinent information and are constructively of record they must be secured prior to the Board's consideration of the appeal  to reopen a claim of service connection for scleroderma.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of secondary service connection.

2.  The RO should secure from SSA complete copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If such is provided by disc, the RO should print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After the development sought above is completed, the RO should arrange for a renal diseases examination of the Veteran to ascertain the nature and likely etiology of his kidney failure.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's current kidney failure is due to disease or injury that was incurred or aggravated during his active service, or was caused or aggravated by his service-connected ischemic cardiomyopathy?

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.  The explanation must include discussion of the information the Veteran retrieved from the Internet.

4.  The RO should ensure that all of the development sought is completed (to include any further development suggested by SSA records received), and then review the record and readjudicate the claims.  If either benefit sought remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


